t c memo united_states tax_court james f mcguirl petitioner v commissioner of internal revenue respondent docket no filed date james f mcguirl pro_se william j gregg and william p simonsen for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court t unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax under sec_665l a and a in the amounts of dollar_figure and dollar_figure respectively in an answer to an amended petition respondent asserted an increased deficiency in the amount of dollar_figure and an increase in additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively in an amended answer to the amended petition respondent asserted an additional increase in deficiency in the amount of dollar_figure and an additional increase in additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively after concessions by respondent the deficiency in income_tax remaining in dispute is dollar_figure the additions to tax under sec_665l a and a remaining in dispute are dollar_figure and dollar_figure respectively at the time of filing the petition petitioner resided in washington d c the issues remaining for decision are whether petitioner is precluded from claiming a net_operating_loss_carryover from and to in the amount of dollar_figure or any greater amount whether petitioner is subject_to the for convenience all sums have been rounded to the nearest dollar amount addition_to_tax under sec_6651l a for failure_to_file a timely return and whether petitioner is subject_to the addition_to_tax under sec_6654 for failure to pay estimated income_tax some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner was employed by the federal government during the period through petitioner has a master's degree in library science a master's degree in international law anda bachelor of laws degree petitioner and his spouse the mcguirls owned several businesses and rental properties during the 1980's the bankruptcy proceeding the mcguirls were the subject of an involuntary petition in bankruptcy filed under chapter of the bankruptcy code on date the petition was filed in the u s bankruptcy court for the district of columbia the case was converted to a chapter case for a short_period of time in before being converted back to a chapter case on date the bankruptcy court denied the mcguirls a discharge in the bankruptcy proceeding with certain exceptions the filing of a petition under the bankruptcy code operates as a stay of any civil_action or proceeding concerning the debtor or the debtor's property continued on date the trustee of the bankruptcy_estate filed a proposed final account with the bankruptcy court on date the trustee filed a final report with the bankruptcy court on date the mcguirls filed an objection to the proposed final account on date the bankruptcy court approved the trustee's final application_for compensation and ordered the final distribution of funds on hand in petitioner's bankruptcy_estate petitioner subsequently appealed the order providing for the trustee's compensation and fees that were approved by the bankruptcy court at the time of trial on the matter before us undisbursed funds remained in the bankruptcy estate's account the bankruptcy court had not discharged the trustee of the estate nor had the bankruptcy court ordered the estate closed and the estate in petitioner's bankruptcy case remained open pending the conclusion of litigation between the mcguirls and the trustee of the bankruptcy_estate the proceeding in the tax_court respondent issued a statutory_notice_of_deficiency to petitioner for the taxable_year on date the continued u s c a b in re 142_f3d_631 3d cir the stay is lifted upon the earlier of the closing of the case the dismissal of the case or upon the granting or denial of a discharge u s c c 110_tc_271 ‘ respondent issued separate statutory notices of continued - - notice_of_deficiency was based on a substitute for return prepared by respondent as petitioner had not filed a federal_income_tax return at the time respondent determined a deficiency in petitioner's income_tax an addition_to_tax under sec_665l a for failure_to_file a return and an addition_to_tax under sec_6654 for failure to make estimated_tax payments on date a petition was filed with this court petitioner asserted among other things that this court did not have jurisdiction over him due to the chapter bankruptcy proceeding on date petitioner filed a motion to dismiss the petition for lack of jurisdiction on date we denied petitioner's motion as the stay imposed under u s c sec_362 was no longer in effect due to the denial of petitioner's discharge_in_bankruptcy on date on date petitioner submitted to the internal_revenue_service a joint federal_income_tax return for the taxable_year reporting income in the amount of dollar_figure on date petitioner filed an amended petition with this court on date respondent filed an answer to the amended petition claiming an increased deficiency and increased continued deficiency to both petitioner and his spouse marlene mcguirl for the taxable_year marlene mcguirl has not petitioned this court the amount of income reported on the return is not in dispute additions to tax based on the submitted return answer to the amended petition increase in deficiency and additions to tax ’ tax_return information in an amended respondent asserted an additional the pertinent information in this record regarding petitioner's federal_income_tax returns is as follows tax_year date filed timely timely timely timely dollar_figure big_number big_number big_number big_number nol claimed nol_carryover dollar_figure big_number big_number petitioner filed joint income_tax returns for all tax years in question information relating to petitioner's years has not been made part of this record deficiency case year from which nol claimed with his spouse and tax respondent bears the burden_of_proof on any increase in the increase in deficiency is based on the amount of income reported on petitioner's delinquent income_tax return rule a filed after the petition was filed in this since petitioner has reported the income and does not otherwise dispute the receipt of the income as reported respondent's burden_of_proof has been met petitioner respondent subsequently conceded the item_of_income resulting in the request for an increase in deficiency along with additional schedule a itemized_deductions claimed by respondent's burden_of_proof on this increase in deficiency is therefore not an issue discussion net_operating_loss_carryover from taxable_year a sec_172 in general sec_172 allows a deduction for an amount equal to the aggregate of the net_operating_loss_carryover to a taxable_year plus the net_operating_loss_carryback to that year sec_172 sec_172 as in effect for the year in issue required that a net_operating_loss first be carried back to each of the previous taxable years and if unabsorbed by those years that the remaining portion be carried forward to the following taxable years sec_172 and sec_172 however provides that a taxpayer may elect to relinquish the entire carryback period and carry forward the loss to the taxable years following the loss_year that section further provides that such election shall be made in such manner as may be prescribed by the secretary and shall be made by the due_date including extensions of time for filing the taxpayer's return for the taxable_year of the net_operating_loss for which the election is to be in effect such election once made for any taxable_year shall be irrevocable for such taxable_year respondent contends that petitioner is precluded from claiming a net_operating_loss_carryover from taxable_year or because petitioner has not filed an election as required under sec_172 to waive the 3-year carryback period petitioner did not file an election under sec_172 which would permit the carry forward of any unabsorbed net operating losses to the taxable_year if the election under section - b is not made sec_172 provides that a carryover is allowable only to the extent that the loss exceeds the taxable_income for the years of a carryback regardless of whether a carryback was in fact claimed 61_tc_436 affd without published opinion 510_f2d_970 3d cir sec_1_172-4 b and income_tax regs since petitioner did not make an election under sec_172 b to carry over his net operating losses to subsequent tax years the net_operating_loss claimed for would have to be carried back to taxable_year before carrying any unused portion of the net_operating_loss forward also the net_operating_loss claimed for would have to be carried back to taxable_year before carrying any unused portion of the net_operating_loss forward in the instant case there is no evidence that the or net_operating_loss would not have been absorbed through the operation of the 3-year carryback we agree with respondent and conclude that petitioner is not entitled to the claimed net_operating_loss_carryover b sec_1398 sec_1398 applies to any case under chapter or of title of the united_states_code in which the debtor is an individual sec_1398 since petitioner is a debtor ina chapter bankruptcy proceeding sec_1398 applies in the instant case sec_1398 provides that the bankruptcy_estate of the debtor succeeds to inter alia any net_operating_loss carryovers of the debtor sec_1398 in addition sec_1398 provides that the debtor shall succeed to inter alia any remaining net_operating_loss carryovers of the bankruptcy_estate upon the termination of the estate sec_1398 a bankruptcy_estate is created in an involuntary case upon the filing of the petition with the bankruptcy court bankruptcy code u s c sec_303 at that time certain tax_attributes including any net operating losses determined as of the first day of the debtor-taxpayer's taxable_year in which the bankruptcy case commences become part of the estate and no longer belong to the debtor-taxpayer sec_1398 kahle v commissioner tcmemo_1997_91 any remaining net_operating_loss belonging to the estate will be returned to the debtor-taxpayer after the termination of the estate sec_1398 termination of the estate refers to the closing of the estate bankruptcy code u s c sec_346 see also 95_f3d_444 6th cir affg aftr 2d ustc par big_number n d ohio beery v commissioner tcmemo_1996_ the debtor is then free to use the net_operating_loss as a carryover sec_1398 or carryback as long as the net_operating_loss arose before the commencement of the bankruptcy case sec_1398 j b -- - respondent contends that even if petitioner were able to satisfy the requirements of sec_172 petitioner would be barred from claiming the net_operating_loss_carryover due to the provisions of sec_1398 petitioner contends the bankruptcy_estate was terminated in date when the bankruptcy court ordered the final distribution of funds on hand in petitioner's bankruptcy_estate at that time the trustee had previously filed a final report with the bankruptcy court hence petitioner claims he is entitled to utilize the net operating losses remaining in the bankruptcy_estate for his taxable_year for the reasons discussed below we find that the bankruptcy_estate has not terminated and we hold that petitioner was not yet entitled to utilize any net operating losses remaining in the bankruptcy_estate as provided under sec_1398 as stated above the termination of the estate is the equivalent of the closing of the estate in order for a bankruptcy_estate to be closed upon the full administration of the estate and the discharge of the trustee the bankruptcy court issues a final decree closing the case u s c a although the trustee filed his final report on date and no objections to that report had been filed a final decree the reasoning behind petitioner's contention that he is entitled to utilize the losses as a carry forward to his tax_year is that he filed his tax_return in date if the bankruptcy case terminated in date the losses would be available after that date for his use closing the case had not been issued by the bankruptcy court as of the date of this trial the bankruptcy case was still open at the time petitioner filed his return and at the time of trial thus the net operating losses were property of the bankruptcy_estate c other loss issues because of our findings and conclusions above we need not consider the additional issues of whether petitioner has substantiated the expenses generating the losses that petitioner seeks to carry forward and whether petitioner is otherwise entitled to deduct such expenses under the internal_revenue_code sec_6651 addition_to_tax respondent determined that petitioner is liable for the addition_to_tax under sec_6651l a for failure_to_file a timely return for the taxable_year generally individual income_tax returns must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 sec_6081 however provides that the secretary may grant a taxpayer an extension to file for no greater than months sec_1_6081-4 income_tax regs provides that taxpayers upon meeting certain requirements shall be allowed an automatic 4-month extension a taxpayer may seek an additional 2-month extension by submitting to the internal revenue_officer with whom the return is required to be filed a signed form_2688 ora letter setting forth the full reasons for the extension schafler v commissioner tcmemo_1998_86 perry v -- commissioner tcmemo_1990_228 sec_1_6081-1 income_tax regs sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof that the return is filed late not exceeding percent in the aggregate for purposes of determining the number of months in which the return is filed late the date of filing is the date on which the return is received by the commissioner schafler v commissioner supra pryor v commissioner tcmemo_1994_287 a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file his return within the date prescribed by law 92_tc_899 79_tc_298 sec_301_6651-1 proceed admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file united_states v boyle supra whether petitioner has sufficiently shown reasonable_cause and no willful neglect is a guestion of fact to be decided on the entire record 49_tc_200 affd per curiam 410_f2d_302 6th cir petitioner asserts that reasonable_cause existed with respect to his failure_to_file a timely return petitioner contends that since was a postbankruptcy petition year the documents petitioner needed to file the return were in the possession of the bankruptcy trustee as such petitioner did not have access to the documents despite petitioner's assertion there is nothing in the record to suggest petitioner ever attempted to file a timely return petitioner never requested an extension to file his return as provided under sec_6081 furthermore there is no evidence in the record that petitioner requested the trustee to provide him access to or copies of such records in addition we note petitioner's and taxable years were post-- bankruptcy petition tax years however petitioner's and tax returns were timely filed accordingly we hold petitioner is liable for the addition_to_tax under sec_6651 a sec_6654 addition_to_tax respondent determined an addition_to_tax against petitioner under sec_6654 for failure to make timely estimated_tax payments this addition_to_tax is mandatory and cannot be waived due to reasonable_cause 91_tc_874 75_tc_1 33_tc_1071 sec -- a income_tax regs however no addition_to_tax is imposed under sec_6654 if one of the exceptions set forth in sec_6654 is satisfied under sec_6654 no addition_to_tax is imposed under sec_6654 if the taxpayer's preceding_taxable_year was a taxable_year of months the taxpayer did not have any_tax liability for the preceding_taxable_year and the taxpayer was a citizen or resident_of_the_united_states throughout the preceding_taxable_year petitioner's taxable_year was a taxable_year of months petitioner's joint federal_income_tax return for the taxable_year as stipulated to by the parties reflects zero tax_liability in addition petitioner was a resident_of_the_united_states throughout consequently the exception under sec_6654 applies with respect to the taxable_year we hold that petitioner is not liable for the addition_to_tax under sec_6654 we have considered all of petitioner's arguments and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
